Citation Nr: 1610025	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  10-36 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for recurrent tinnitus. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1953 to December 1955.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  Jurisdiction over the claims has since been transferred to the RO in Oakland, California.   

The Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO in January 2016; a transcript of the hearing is associated with the claims file. 

As concerns the characterization of the Veteran's appeal, the Board notes that the Boise RO denied service connection for hearing loss of the Veteran's left ear only in its March 2010 rating decision.  Subsequently, in August 2010, the Veteran filed a substantive appeal of the March 2010 rating decision, as well as a separate claim for service connection for bilateral hearing loss.  In a March 2011 rating decision, the Oakland RO denied service connection for right ear hearing loss.  As it appears from the bulk of the Veteran's communication with VA-to include letters sent to VA in 2012 describing bilateral hearing problems, as well as his January 2016 hearing testimony that he believed he had filed a substantive appeal as to service connection for hearing loss in both ears-the Board assumes jurisdiction over the Veteran's claim for service connection for right ear hearing loss.  See Percy v. Shinseki, 23 Vet. App. 37, 44 (2009) (VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  Resolving any reasonable doubt in the Veteran's favor, his bilateral hearing loss is etiologically related to noise exposure during military service. 

2.  Resolving any reasonable doubt in the Veteran's favor, his tinnitus is due to noise exposure during military service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. § 1110, 1131, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for tinnitus have been met. 38 U.S.C.A. 
§§ 101, 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  As the Board's decision to grant service connection herein constitutes a complete grant of all benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations.




II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 111; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 
Furthermore, although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Bilateral Hearing Loss

In documents of record, the Veteran contends that his bilateral hearing loss is the result of his in-service participation in maneuvers involving a M48 Sherman tank, which required repeatedly firing its gun at close range, without the benefit of any hearing protection.  Therefore, he claims that service connection for bilateral hearing loss is warranted.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, supra.

The Veteran's service treatment records, which would have documented any in-service hearing loss, are unavailable for review.  The Board notes that such records are believed to have been destroyed in a July 1973 fire at the National Personnel Records Center facility.  Given the absence of these records, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (the Board has a heightened duty in a case where the service medical records are presumed destroyed).  

Here, the Board finds the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91 (1991).  In addition, the Board notes that, in its March 2010 rating decision, the RO conceded in-service noise exposure.  Thus, the Board also accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service, and finds that he was exposed to noise in service.  See 38 U.S.C.A. § 1154.

Next, the evidence of record, including an October 2009 VA examination report demonstrates a current diagnosis of bilateral hearing loss as defined by VA.  See 38 C.F.R. § 3.385.  Therefore, the remaining inquiry is whether the Veteran's current bilateral hearing loss is related to his in-service noise exposure.

In this regard, the Board finds that the medical evidence is in relative equipoise with respect to whether the Veteran's bilateral hearing loss is related to his in-service noise exposure. In the report of the October 2009 VA audiological examination, the audiologist noted the Veteran's report of in-service noise exposure from his work around tanks, followed by post-service employment as an accountant.  She diagnosed moderately severe high frequency sensorineural hearing loss in the Veteran's right ear and moderately severe to severe sensorineural hearing loss in the left ear.  On the question of etiology, the audiologist determined that it was less likely than not that the hearing loss had its onset in service.  As rationale, she referred to a 1991 examination in which the Veteran indicated that his hearing loss had its onset one to two years prior. 

In contrast, in a March 2013 statement, the Veteran's private audiologist reported that he had reviewed parts of the Veteran's VA audiology records and described the caliber of noise exposure to which the Veteran was exposed in service.  The private audiologist examined the Veteran and concluded that it was more likely than not that his hearing loss was caused by his in-service noise exposure.   

As both examiners considered the relevant evidence of record, to include the Veteran's conceded in-service noise exposure, and offered an opinion with a rationale, both of their opinions are entitled to great probative weight.  In this regard, both medical professionals offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board finds that the evidence regarding whether the Veteran's bilateral hearing loss is related to his in-service noise exposure is in relative equipoise. 

In this case, the Board finds that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Veteran has submitted multiple written statements from his family members and friends which address his hearing loss, to include when his bilateral hearing loss began.  Such statements are important and credible evidence going toward the matter of when the condition began.  The Veteran and his friends and family all maintain that his bilateral hearing loss began during service and is due to military noise exposure.  Again, such noise exposure is consistent with the circumstances of his service.  Throughout the course of his communications with VA, the Veteran has consistently maintained that his bilateral hearing loss began in active service; the Board finds that such consistency makes his statements credible. 
Consequently, the Board resolves all doubt in favor of the Veteran and finds that bilateral hearing loss is etiologically related to his in-service noise exposure.  Therefore, service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Tinnitus

The Veteran contends that he developed tinnitus as a result of the in-service noise exposure described above.  In his statements to the Board, as well as his testimony at the January 2016 hearing, the Veteran indicated that he experienced a ringing in his ears following the tank exercises and that such ringing persisted to the present day.  The October 2009 VA audiologist noted the Veteran's report of recurrent tinnitus, and indicated that the Veteran reported to her that the condition began in service.  However, she then concluded that the Veteran's tinnitus was less likely than not due to his military noise exposure.  She based this opinion on the fact that, in a 1991 audiological examination, the Veteran reported an onset of tinnitus one year prior, and did not take into account the Veteran's contentions during the examination that he had experienced ringing in his ears since service.  Thus, the VA audiologist's October 2009 opinion lacks adequate rationale.  

In addition, in his March 2012 statement, the Veteran's private audiologist remarked that exposure to tank and machine gun noise in service would cause tinnitus, but did not directly address the Veteran's contentions or provide a diagnosis related to the Veteran.  See Stefl, supra.  

Regardless, a veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived-that is, experienced-were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see also Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

The Board finds no significant evidence contradicting the Veteran's account of in-service acoustic trauma and associated tinnitus since his military service.  The Veteran has consistently reported that his tinnitus began while in service, and has continued since.  Thus, in light of the credibility of the Veteran's statements and the provisions of 38 C.F.R. §§ 3.307 and 3.309(a), the Board finds that evidence of record reasonably demonstrates the occurrence of in-service acoustic trauma and the existence of tinnitus symptoms since discharge from service.  Therefore, the Board resolves all doubt in favor of the Veteran and finds that his tinnitus is etiologically related to his noise exposure during active military service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  Consequently, service connection for tinnitus is warranted.

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for recurrent tinnitus is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


